      Case 1-18-47256-cec             Doc 16       Filed 02/12/19     Entered 02/12/19 11:11:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        4921 12th AVENUE LLC,                                 Chapter 11

                                                                    Case No. 18-47256
                                             Debtor.
----------------------------------------------------------X

                                          DISCLOSURE STATEMENT

        Pursuant to Federal Bankruptcy Rule 1007 (a)(1), the Debtor, 4921 12th Avenue LLC,

makes the following disclosure:

        There are no entities that directly or indirectly own 10% or more of any class of the

corporation's equity interest.


Dated: February 12, 2019
       Brooklyn, New York                                            /s/ Joseph Y Balisok
                                                                    Joseph Y. Balisok
                                                                    Balisok & Kaufman, PLLC
                                                                    Attorney for the Debtor
                                                                    251 Troy Avenue
                                                                    Brooklyn, NY 11213
                                                                    Telephone: (718) 928-9607
                                                                    Facsimile: (718) 534-9747
                                                                    joseph@lawbalisok.com
